Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Telephone Restriction Under 35 USC. 121

1. 	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I. Claims 1-11, drawn to “PTP Network Time Synchronization”, as classified in H04J3/0667 & H045K7/186 respectively.
II. Claims 12-20, drawn to “Network Node acting on behalf of another entity, e.g., Proxy”, as classified in H04W88/182.

During a telephone conversation with Alex Chu (Registration # 77522) on 03/25/2022, a provisional election was made by Alex Chu (Registration # 77522) without traverse to prosecute the invention of “PTP Network Time Synchronization”, classified in H04J3/0667 & H045K7/186, and only the claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




DETAILED ACTION
2. 	This is in reply to an application filed on 06/02/2021. Claims 1-11 are pending. 

Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210306262 A1 to Shmatko et al., (hereinafter Shmatko) in view of US 20120153166 A1 to Gueorguiev et al., (hereinafter Gueorguiev) and in further view of US 20220007535 A1 to Li et al., (hereinafter Li).

Claim 1. A system comprising at least one of: 
a network device (Shmatko : See Fig. 5, Time Synchronization Server) comprising:



(Shmatko : See para[0074] and Fig. 3B,  showing various “network interface cards” (NIC) of Fig. 5 (i.e., network interface controller) , wherein each of NIC, 302A (i.e, primary NIC) or 302B (i.e., secondary NIC), has “a physical clock”, identified as 310A of NIC 302A (i.e., master physical clock of primary NIC), and 310B of NIC 302B (i.e., additional physical clock of secondary NIC), wherein each clock runs various “Timing Daemon” for a specific port of their respective NIC.   See para[0048] for “VRF” (e.g., namespace) of Fig. 3B, that routes  “time synchronization traffic” between each “Timing Daemon” of NIC (which uses hardware clock of NIC #310A, or 310B), and each customer network.  See para[0068] that indicates “time synchronization traffic” includes PTP or NTP messages that contain timestamps and/or time offset information.  It is understood that each physical clock of each NIC, sends and/or receives PTP signals or messages.)

a plurality of secondary network interface controllers, each of the secondary network interface controllers comprising an additional physical clock for receiving the PTP signals;
(Shmatko : See para[0074] and Fig. 3B,  showing various “network interface cards” of Fig. 5 (i.e., network interface controller (NIC)) , wherein each NIC, 302A (i.e, primary NIC) or 302B (i.e., secondary NIC), has a physical hardware clock, such as 310A of NIC 302A (i.e., master physical clock of primary NIC), and 310B of NIC 302B (i.e., additional physical clock of secondary NIC), wherein each clock runs various “Timing Daemon” for a specific port of their respective NIC, establishing a connection with a specific customer network.   See para[0048] for “VRF” of Fig. 3B, routes  “time synchronization traffic” (i.e., sends/receives) between each “Timing Daemon” of NIC (which uses hardware clock of NIC #310A, or 310B), and each customer network.  See para[0068] that indicates “time synchronization traffic” includes PTP or NTP messages that contain timestamps and/or time offset information.  It is understood that each physical clock of each NIC, sends and/or receives PTP messages.)


a network namespace associated with the primary network interface controller; an additional network namespace associated with each of the secondary network interface controllers;
(Shmatko : See Fig. 3B, namespace 334A associated with NIC 302A (i.e., primary network interface controller, and namespace 344A associated with NIC 302B (i.e., the secondary network interface controller.)

at least one network interface utilized for synchronizing the PTP signals between the master physical clock in the primary network interface controller and the additional physical clocks in each of the secondary network interface controllers; and
(Shmatko: See para[0048] and [0049] for “time synchronization traffic” (i.e., PTP signals) is communicated between and among the “timing daemons” (that use the physical clock of  each NIC units) as shown in Fig. 3A or Fig. 3B.   See para[0003] for “master devices” and “end devices”, can be chosen arbitrarily or assigned by the network. 


 (Shmatko: See para[0098] for network platform, configures the time synchronization server, with a namespace for the VLAN, wherein namespace includes a route to send time synchronization traffic (i.e., PTP offsets). It is understood that running the namespace will route time synchronization traffic from master clock to end clock via several PTP hops.) 

Shmatko does not specifically teach:

at least one physical processor that determines an accuracy measurement of PTP timing synchronization between the master physical clock in the primary network interface controller and each of the additional physical clocks in the secondary network interface controllers


a grommet apparatus comprising: a grommet comprising: an opening shaped to hold at least one cable; and a groove around an outer diameter of the grommet; and a clip comprising: a base portion; and at least one extension extending from the base portion and configured to mate with the groove; a rack apparatus comprising:

a rack that houses a plurality of rackmount network devices and a cable distribution box coupled to the rack, wherein the cable distribution box comprises a modular connector landing coupled to a top panel of the cable distribution box;

a plurality of connection ports disposed across a front panel of the cable distribution box;

a plurality of communication channels communicatively coupled between the modular connector landing and the plurality of connection ports; and

a plurality of cables communicatively coupled between the plurality of connection ports and the plurality of rackmount network devices housed in the rack; or an additional rack apparatus comprising:

an additional rack that houses a plurality of additional rackmount network devices, a vertical cable manager coupled to a side of the additional rack, and a cable breakout panel coupled to the vertical cable manager, wherein the cable breakout panel comprises a modular connector landing coupled to a top of the vertical cable manager;

a plurality of connection ports that are each fitted to accept a communication cable; and

a plurality of additional cables communicatively coupled between the plurality of connection ports and the plurality of additional rackmount network devices housed in the additional rack.


However, in a similar field, Gueorguiev teaches:


(Gueorguiev: See para[0040] wherein PTPv1 is used for performing hardware assisted time stamping.  When a PTP packet is sent or received, the PHY (i.e., one physical processor), queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy in PTP measurement application.)

Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

It would have been obvious to one ordinary skill in the art before the time of effective filling, to have included the teachings of Gueorguiev with the teachings of Shmatko, in order to benefit from accuracy measurement determination, as taught by Gueorguiev, when an accuracy in nanoseconds is achieved, when a PTP query is timestamped by PHY. (Gueorguiev: See para[0040])


Shmatko in view of Gueorguiev does not teach:

a grommet apparatus comprising: a grommet comprising: an opening shaped to hold at least one cable; and a groove around an outer diameter of the grommet; and a clip comprising: a base portion; and at least one extension extending from the base portion and configured to mate with the groove; a rack apparatus comprising:

a rack that houses a plurality of rackmount network devices and a cable distribution box coupled to the rack, wherein the cable distribution box comprises a modular connector landing coupled to a top panel of the cable distribution box;

a plurality of connection ports disposed across a front panel of the cable distribution box;

a plurality of communication channels communicatively coupled between the modular connector landing and the plurality of connection ports; and

a plurality of cables communicatively coupled between the plurality of connection ports and the plurality of rackmount network devices housed in the rack; or an additional rack apparatus comprising:

an additional rack that houses a plurality of additional rackmount network devices, a vertical cable manager coupled to a side of the additional rack, and a cable breakout panel coupled to the 

a plurality of connection ports that are each fitted to accept a communication cable; and

a plurality of additional cables communicatively coupled between the plurality of connection ports and the plurality of additional rackmount network devices housed in the additional rack.


However, in a similar field, Li teaches:


a grommet apparatus comprising: 

a grommet comprising: an opening shaped to hold at least one cable; and a groove around an outer diameter of the grommet; and (Li: See Fig. 2 and Fig. 3, #31a, showing where cables can be held, and groove around outer diameter of it.)

a clip comprising: a base portion; and at least one extension extending from the base portion and configured to mate with the groove; 
(Li: See Fig. 2 and Fig. 4 & Fig. 5 , showing a clip having a base portion, that can be extended, as shown in Fig. 2)



a rack that houses a plurality of rackmount network devices and a cable distribution box coupled to the rack, wherein the cable distribution box comprises a modular connector landing coupled to a top panel of the cable distribution box;
(Li: See Fig. 1, a rack apparatus that houses a plurality of network devices, and cable distribution box having modular connectors)

a plurality of connection ports disposed across a front panel of the cable distribution box;
(Li: See Fig. 6, #32, showing communication channels, filled with  coupled between connector landing and connection ports)

a plurality of communication channels communicatively coupled between the modular connector landing and the plurality of connection ports; and
(Li: See Fig. 6, #32, showing communication channels (openings within the coupled between connector landing and connection ports)

a plurality of cables communicatively coupled between the plurality of connection ports and the plurality of rackmount network devices housed in the rack;
(Li: See Fig. 1, #3, and Fig. 11, for cable connections to rack mount devices done via inside the rack housing)

 or an additional rack apparatus comprising: 

an additional rack that houses a plurality of additional rackmount network devices, a vertical cable manager coupled to a side of the additional rack, and a cable breakout panel coupled to the vertical cable manager, wherein the cable breakout panel comprises a modular connector landing coupled to a top of the vertical cable manager;
(Li: See Fig. 1, a rack apparatus that houses a plurality of network devices, and cable distribution box having modular connectors.  It is understood that this rack mount can be repeated)

a plurality of connection ports that are each fitted to accept a communication cable; and 
a plurality of additional cables communicatively coupled between the plurality of connection ports and the plurality of additional rackmount network devices housed in the additional rack.
(Li: See Fig. 1, #3, and Fig. 11, for cable connections to rack mount devices done via inside the rack housing)

Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

Li teaches a rack and methods of securing and distributing cables to the rack mounted devices. (Li: See Fig. 2-5)

 	It would have been obvious to one ordinary skill in the art before the time of effective filling, to have included, a rack and cable system, as taught by Li, with the teachings of Shmatko in view of Gueorguiev, in order to benefit from having a cable and rack management apparatus as server. (Li: See para[0007])


Claim 2. The network device of claim 1, wherein the network namespace and the additional network namespaces are executed utilizing one or more master physical clock threads to simulate a plurality of PTP-enabled hops from the master physical clock to at least one of the additional physical clocks. 
(Shmatko: See para[0098]-[0099] for network platform, configures the time synchronization server, with a namespace for the VLAN, wherein namespace includes a one or more routes  (e.g., PTP enabled hops) used to send time synchronization traffic for synchronization.   See para[0094] for time synchronization traffic and services that synchronizes clocks at different geographical locations).


Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

Li teaches a rack and methods of securing and distributing cables to the rack mounted devices. (Li: See Fig. 2-5)

 	It would have been obvious to one ordinary skill in the art before the time of effective filling, to have included, a rack and cable system, as taught by Li, with the teachings of Shmatko in view of Gueorguiev, in order to benefit from having a cable and rack management apparatus as server. (Li: See para[0007])


Claim 3. The network device of claim 2, wherein the at least one of the additional physical clocks comprises a boundary clock.
(Shmatko: See para[0021] for a device clock could be NIC clock, GPU clock, CPU clock, or other clocks (i.e., boundary))

Claim 4. The network device of claim 1, wherein the accuracy measurement of the PTP timing synchronization is determined by: generating one or more PTP queries for the master physical clock and each of the additional physical clocks; and timestamping the PTP queries.
(Gueorguiev: See para[0040] wherein PTPv1 is used for performing hardware assisted time stamping.  When a PTP packet is sent or received, the PHY (i.e., one physical processor), queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy in PTP measurement application.)

Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

Li teaches a rack and methods of securing and distributing cables to the rack mounted devices. (Li: See Fig. 2-5)

 	It would have been obvious to one ordinary skill in the art before the time of effective filling, to have included, a rack and cable system, as taught by Li, with the teachings of Shmatko in view of Gueorguiev, in order to benefit from having a cable and rack management apparatus as server. (Li: See para[0007])


(Shmatko: See Fig. 3A, each namespace isolates and distinguishes each of the network interface controllers from each other)

Claim 6. The network device of claim 1, wherein the network namespace associated with each of the secondary network interface controllers isolates each of the secondary network interface controllers from each other.
(Shmatko: See Fig. 3A, each namespace isolates and distinguishes each of the network interface controllers from each other)


Claim 7. The network device of claim 1, wherein at least one of the additional physical clocks comprises an ordinary clock.
(Shmatko: See para[0021] for a device clock could be NIC clock, GPU clock, CPU clock, or other clocks (i.e., ordinary clock))

Claim 8. The network device of claim 1, wherein the master physical clock comprises a grandmaster clock.
(Shmatko: See para[0021] for a device clock could be NIC clock, GPU clock, CPU clock, or other clocks (i.e., grand master clock).  See para[0010] for a master computing device, e.g., PTP master, may act as a reference clock (i.e., grand master clock) to provide reference timing signals to plurality of client computing devices.)


3. 	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210306262 A1 to Shmatko et al., (hereinafter Shmatko) in view of US 20120153166 A1 to Gueorguiev et al., (hereinafter Gueorguiev).

Claim 9. A method comprising:

receiving precision time protocol (PTP) signals at a master physical clock in a primary network interface controller on a network device;
(Shmatko : See para[0074] and Fig. 3B,  showing various “network interface cards” of Fig. 5 (i.e., network interface controller (NIC)) , wherein each NIC, 302A (i.e, primary NIC) or 302B (i.e., secondary NIC), has a physical hardware clock, such as 310A of NIC 302A (i.e., master physical clock of primary NIC), and 310B of NIC 302B (i.e., additional physical clock of secondary NIC), wherein each clock runs various “Timing Daemon” for a specific port of their respective NIC, establishing a connection with a specific customer network.   See para[0048] for “VRF” of Fig. 3B, routes  “time synchronization traffic” (i.e., sends/receives) between each “Timing Daemon” of NIC (which uses hardware clock of NIC #310A, or 310B), and each customer network.  See para[0068] that indicates “time synchronization traffic” includes PTP or NTP messages that contain timestamps and/or time offset information.  It is understood that each physical clock of each NIC, sends and/or receives PTP messages.)

receiving the PTP signals at additional physical clocks in secondary network interface controllers on the network device; and
(Shmatko : See para[0074] and Fig. 3B,  showing various “network interface cards” of Fig. 5 (i.e., network interface controller (NIC)) , wherein each NIC, 302A (i.e, primary NIC) or 302B (i.e., secondary NIC), has a physical hardware clock, such as 310A of NIC 302A (i.e., master physical clock of primary NIC), and 310B of NIC 302B (i.e., additional physical clock of secondary NIC), wherein each clock runs various “Timing Daemon” for a specific port of their respective NIC, establishing a connection with a specific customer network.   See para[0048] for “VRF” of Fig. 3B, routes  “time synchronization traffic” (i.e., sends/receives) between each “Timing Daemon” of NIC (which uses hardware clock of NIC #310A, or 310B), and each customer network.  See para[0068] that indicates “time synchronization traffic” includes PTP or NTP messages that contain timestamps and/or time offset information.  It is understood that each physical clock of each NIC, sends and/or receives PTP messages.)

by executing network namespaces in the network interface controllers. (Shmatko: See para[0098] for network platform, configures the time synchronization server, with a namespace for the VLAN, wherein namespace includes a route to send time synchronization traffic (i.e., PTP offsets))

Shmatko does not specifically teach:

determining an accuracy measurement of PTP signal synchronization between the master physical clock and the additional physical clocks

However, in a similar field, Gueorguiev teaches:

determining an accuracy measurement of PTP signal synchronization between the master physical clock and the additional physical clocks
(Gueorguiev: See para[0040] wherein PTPv1 is used for performing hardware assisted time stamping.  When a PTP packet is sent or received, the PHY (i.e., one physical processor), queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy in PTP measurement application.)

Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

Gueorguiev with the teachings of Shmatko, in order to benefit from accuracy measurement determination, as taught by Gueorguiev, when an accuracy in nanoseconds is achieved, when a PTP query is timestamped by PHY. (Gueorguiev: See para[0040])



Claim 10. The method of claim 9, wherein determining the accuracy measurement of the PTP signal synchronization comprises:

generating one or more PTP queries for the master physical clock and each of the additional physical clocks; and timestamping the PTP queries; determining an accuracy measurement of PTP signal synchronization between the master physical clock and the additional physical clocks
(Gueorguiev: See para[0040] PTPv1 is currently used for performing hardware assisted time stamping.  When a PTP packet is sent or received, the PHY queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy in PTP application.)

Shmatko teaches time synchronization techniques wherein multiple NICs having individual physical clocks that synchronize with PTP Server and customer network equipment (Shmatko: See Fig. 3B and para[0048] and [0049])

Gueorguiev teaches PTPv1 is used for performing time stamping wherein when a PTP packet is sent or received, the PHY, queries the clock and adds the time to the packet, achieving sub-nanosecond accuracy. (Gueorguiev: See para[0040])

It would have been obvious to one ordinary skill in the art before the time of effective filling, to have included the teachings of Gueorguiev with the teachings of Shmatko, in order to benefit from accuracy measurement determination, as taught by Gueorguiev, when an accuracy in nanoseconds is achieved, when a PTP query is timestamped by PHY. (Gueorguiev: See para[0040])


Claim 11. The method of claim 9, wherein the network namespace and the additional network namespaces are executed utilizing one or more master physical clock threads to simulate a plurality of PTP-enabled hops from the master physical clock to at least one of the additional physical clocks.
(Shmatko: See para[0098]-[0099] for network platform, configures the time synchronization server, with a namespace for the VLAN, wherein namespace includes a one or more routes  (e.g., PTP enabled hops) used to send time synchronization traffic for synchronization.   See para[0094] for time synchronization traffic and services that synchronizes clocks at different geographical locations).




Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477